Citation Nr: 1644804	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for diabetes mellitus type II, with erectile dysfunction and retinopathy with bilateral cataracts, currently evaluated at 20 percent.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Board remanded the case, to include the issue of entitlement to TDIU, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a May 2016 rating decision, the RO granted entitlement to TDIU.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In a June 2016 correspondence, the Veteran requested to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial increased rating for diabetes mellitus type II, with erectile dysfunction and retinopathy with bilateral cataracts, currently evaluated at 20 percent have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A June 2016 correspondence shows that the Veteran requested to "vacate all appeals on file."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the Veteran's appeal, and the claim which has been certified to the Board must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


